Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/770,334 dated 21 November 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 12, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.
Claim 2 recites “cause the location-based medical scan analysis system to: receive… the new medical scan; … select…; perform the inference function… to generate the inference data is generated…; and transmit the inference data…”. There appears to be a typo, i.e., “is generated”. It is technically unclear that inference data is generated and transmitted, but a step dedicated to “generate” seems redundant. The 
By virtue of dependence on claim 2, the rejection of claim 2 also applies to dependent claim 3.
Claims 12 and 20 recite “a fine-tuning step”, “an inference function”, and “one of the plurality of location-based subsets”. It is unclear whether the fine-tuning step and/or the inference function and/or the one of the plurality of location-based subsets are the same item(s) as the recited fine-tuning step and/or inference function and/or one of the plurality of location-based subsets of claims 1 and 15. The Examiner suggests amending to recite “a second fine-tuning step” or “the fine-tuning step”, etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 15 fall 
receiving, […], a plurality of medical scans;
generating a generic model by performing a training step on image data of the plurality of medical scans;
generating a plurality of location-based subsets of the plurality of medical scans,
wherein each of the plurality of location-based subsets is generated by including ones of the plurality of medical scans with originating locations that meet location grouping criteria for the each of the plurality of location-based subsets;
generating a plurality of […] models, 
wherein each of the plurality […] models is generated by performing a fine-tuning step on the generic model, utilizing a corresponding one of the plurality of location-based subsets;
wherein inference data is generated for a new medical scan […] that utilizes one of the plurality of […] models on the new medical scan, based on an originating location associated with the new medical scan; and
wherein the inference data is transmitted to […] for display […].

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of at least one processor and a memory implementing a receiver (claim 1) and a receiver (claim 15; interpreted as a generic computer element). That is, For example, but for the at least one processor and a memory and a receiver and a client device and a display device, the claims encompass using a computer to analyze and/or manipulate (e.g. model) patient imaging data. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers human interaction with a computer, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of at least one processor and a memory implementing a receiver (claim 1) and a receiver (claim 15) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
a client device and a display device (claims 1 and 15) that collect, transmit, and/or output (i.e., display) data. The additional elements are recited at a high-level of generality (i.e., as a general means of collecting, transmitting, and/or outputting data) and amount to the mere collection, transmission, and output of data, which are each a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional elements of an inference function and location-based model(s). An inference function is an algorithm, such as a forward propagation algorithm (see Specification, para. 0143). A location-based model is a model that distinguishes model data based on linked “geographic region” data (see Specification, para. 0427). Under practical application, these additional elements are merely generally linking the abstract idea to a particular technological environment (deep learning, hypothesis testing, etc.) Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor and a memory implementing a receiver (claim 1) and a receiver (claim 15) to perform the method amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions 
Also discussed above with respect to integration of the abstract idea into practical application, the additional elements of a client device and a display device (i.e., devices that collect, transmit, and/or output data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting (i.e., displaying) has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, and conventional activity cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inference function is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Dabbura (2018), Rundel et al. (2016), Albert (2016), and Andersch (2015) indicate that inference functions are well-understood, routine, conventional elements. Dabbura (2018) indicates that forward propagation algorithms (i.e., inference functions) have been used to code neural networks for data analysis, including analysis of images (see all pages, for example, pg. 3, section I. Coding the Neural Network, para. 1). Rundel (2016) indicates that inference functions have been used for hypothesis testing (see all pages, for example, Albert (2016) indicates that Bayesian Inference functions have been used for summarizing predictive distributions, Bayesian tests, etc. (see all pages, for example, pg. 1, code Ln. 11-16). Andersch (2015) indicates inference functions have been used for machine learning (see IDS-associated NPL, pg. 2, “Inference versus Training” section, para. 1, Ln. 1, cuDNN “forward propagation calculation”). Further, the prior art of record indicates that inference functions are well-understood, routine, and conventional mathematical functions/algorithms used in machine learning models (see Bernard et al., US 10,140,421, Col. 18, Ln. 55-59; Wilson, US 10,366,183, Fig. 1 and associated text; and Rao et al., US 8,949,079, Fig. 3 and associated text). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a location-based model is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Tang et al. (2015), Ghafoorian et al. (2017), and Fenglong et al. (2017) indicate that linking location (e.g. geographic region) to model data is well-understood, routine, conventional concepts. Tang (2015) indicates that performing image classification with location context (i.e., location-based modeling) is well-understood, routine, and conventional (see all pages and Abstract). Ghafoorian (2017) indicates that integrating the anatomical location information to a Convolution Neural Network is well-understood, routine, and conventional (see all pages and Abstract). Fenglong (2017) indicates that location-Florissi et al., US 10,706,970, Fig. 59 and associated text; Bitran et al., US 10,678,890, Fig. 1 and associated text; and Kerber, US 10,602,964, Fig. 1A and associated text). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Claims 2-14 and 16-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) are not directed to a statutory category or (2) merely further define the abstract idea and/or (3) do not further limit the claim to a practical application and/or (4) do not provide an inventive concept such that the claims are subject matter eligible.	

The Examiner strongly suggests reciting in the independent claims training and use of a machine learning model or one of the specific machine learning models described in the Specification. Given broadest reasonable interpretation, the claims currently do not recite using a machine learning model.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Risman et al. (US 2018/0033144) in view of Vesper et al. (US 2011/0153351) and Abousy et al. (US 2009/0177495).

Regarding claim 1, Risman teaches
at least one processor ([0008] teaches a processor); and
a memory that stores operational instructions that, when executed by the at least one processor, cause the location-based medical scan analysis system to ([0008] teaches a memory storing instructions for the processor to execute.):
[…] 
generate a generic model by performing a training step on image data of the plurality of medical scans (Fig. 8 and associated text teaches to train a slice level model at step S830. The Examiner interprets a trained slice level model as a generic model. Fig. 7 teaches CT dataset subset (a subset of medical scans). [0054] teaches a series (CT) with image data.);
generate a plurality of […]-based subsets of the plurality of medical scans, wherein each of the plurality of […]-based subsets is generated by including ones of the plurality of medical scans […] that meet […] grouping criteria for the each of the plurality of […]-based subsets (Fig. 7 and associated text teaches CT dataset subset of relevant scans, which is necessarily generated, is identified. Fig. 8 and associated text (e.g. [0066]) teaches a training subset and a validation subset. [0052] teaches DICOM format stores medical image data and metadata. [0053] teaches a criteria for inclusion of a series (scan) of CT images in the training set based on metadata fields (metadata grouping criteria). The Examiner interprets training and validation subsets to be based on metadata. [0054] teaches a series that meets the specified inclusion criteria has its image data conditioned (S720).);
generate a plurality of […]-based models, wherein each of the plurality of […]-based models is generated by performing a fine-tuning step on the generic model, utilizing a corresponding one of the plurality of […]-based subsets (Fig. 7 and associated text teaches CT dataset subset of relevant scans. [0053] teaches a criteria for inclusion of a series (scan) of CT images (CT subset) in the training set based on metadata fields (checking fields for certain character strings). The Examiner interprets these CT subsets to be based on metadata. See Fig. 8. Fig. 8 and associated text teaches to select training subset (based on metadata) (S800); to validate a slice level model (S830); and a resulting series level model (S840) (untuned series level model). [0066] teaches to use a standard split of 80% of the total dataset for training and 20% for validation. The Examiner interprets training a series level model (step S870) as fine-tuning a specified series level model (specified at step 860). The Examiner interprets the trained series level model (generated post-step 870) as a […]-based model.);
wherein inference data is generated for a new medical scan by performing an inference […] that utilizes one of the plurality of […]-based models on the new medical scan, based on […] associated with the new medical scan (see previous citations. Fig. 12 and associated text teaches Inference Time (exemplary inference data) and chest CTs (CT scans). [0050] teaches to train LSTM (a neural network, see [0047]) and use it for inference. The Examiner interprets one of the chest CTs as a new medical scan. [0054] teaches a series (a CT scan) that meets the specified inclusion criteria has its image data conditioned (S720). The Examiner notes metadata is associated with every image of every scan; that is, every image of every scan is based on metadata.); and
wherein the inference data […] (Fig. 12 and associated text teaches Inference Time (inference data).)

Risman does not explicitly teach:
	receive, via a receiver, a plurality of medical scans;
	subsets (scans/series of images) or models based on location;
 with originating locations; or
location grouping criteria.

Vesper does teach
receive, via a receiver, a plurality of medical scans ([0007] teaches DICOM images can be transmitted from the sender to the receiver using DICOM devices; and a receiving DICOM device. The Examiner interprets the DICOM device as having a receiver.);
location ([0078] a PHI directory, or Central Index, keeps track of the location(s) of all copies of the original DICOM file(s) (location information). The Examiner interprets location information as metadata (data about data).)
with originating locations (see previous citation. The Examiner interprets the location(s) of the original DICOM file(s) as originating location(s) (i.e., location information).)
location grouping criteria (see previous citation. [0262] teaches the personal health information (PHI) from each of the producers can be provided to a study metadata database. The Examiner interprets the location of the original DICOM file(s) (originating location, which is location information) as metadata concerning the originating location(s). Thus, Risman’s inclusion criteria is interpreted as location grouping criteria.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the collaborative medical imaging web 

Risman/Vesper does not explicitly teach an inference function or […] is transmitted to a client device for display via a display device.

Abousy does teach 
an inference function (Fig. 26 and associated text teaches an inference engine. [0252] teaches the inference engine is a computer program. The Examiner interprets the inference engine as an inference function.); and
[…] is transmitted to a client device for display via a display device ([0101, 0023] teaches transmitting or receiving information between computer systems (a computer and a client personal medical device). [0023] teaches the client personal medical device includes a display adapted to display at least one of the personal medical data or analyzed medical data. The Examiner interprets the client personal medical device as a client device.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the system for personal medical care, intelligent analysis, and diagnosis of Abousy to provide the function for inference and to transmit to the client personal medical device adapted for display and to use this 

Regarding claim 2, Risman/Vesper/Abousy teach the system of claim 1, wherein the operational instructions, when executed by the at least one processor, further cause the location-based medical scan analysis system to:
receive, via the receiver, the new medical scan (Risman Fig. 12 and associated text teaches chest CTs (CT scans). The Examiner interprets one of the chest CTs as a new medical scan. Vesper [0007] teaches DICOM images (Risman’s one of the chest CTs) can be transmitted from the sender to the receiver using DICOM devices; and a receiving DICOM device (receiver).);
select the one of the plurality of location-based models based on the originating location of the new medical scan (Vesper [0078] teaches a PHI directory, or Central Index, keeps track of the location(s) of all copies of the original DICOM file(s) (location information about the Risman’s DICOM file(s) original location(s).) The Examiner interprets location information (data about data) as Risman’s metadata. Risman [0053] teaches a criteria for inclusion of a subset of chest CT series (scans) (a CT subset) in the training set based on metadata fields (Risman’s DICOM file(s) original location(s).) Risman [0054] teaches a series (a CT subset) that meets the specified inclusion criteria undergoes data conditioning (S720). Risman Fig. 7 and associated text teaches the process for selecting training data includes preprocessing S730, which necessitates data (CT subset) conditioning S720. Risman Fig. 8 and associated text teaches training a system; and initiating (selecting) a slice level model, which leads to selecting a training series level model (S840). The Examiner interprets the training series level model as a location-based model (that is based on Risman’s DICOM file(s) original location(s).);
perform the inference function that utilizes the one of the plurality of location-based models on the new medical scan to generate the inference data is generated for a new medical scan (Abousy [0252] and Fig. 26 and associated text teaches an inference engine (computer program). The Examiner interprets the inference program as an inference function. Risman [0050] teaches training an LSTM model and using it for inference. The Examiner interprets Risman’s LSTM model as Risman’s training series level model. Risman’s Fig. 12 and associated text teaches Inference Time (inference data) for multiple chest CTs (at least one new medical scan). The Examiner notes that the Inference Time data is necessarily generated by an inference function using a model (the training series level model).); and
transmit the inference data to the client device for display via the display device (Abousy [0101, 0023] teaches transmitting or receiving information (Risman’s Inference Time data) between computer systems (a computer and a client personal medical device); and the client personal medical device (client device) includes a display adapted to display at least one of the personal medical data or analyzed medical data (e.g., Risman’s Inference Time data).)

Regarding claim 3, Risman/Vesper/Abousy teaches the system of claim 2, 
wherein the operational instructions that, when executed by the at least one processor, further cause the location-based medical scan analysis system to (Risman [0008] teaches the at least one processor is configured to execute instructions stored in the memory to perform steps.) 
determine the originating location of the new medical scan based on determining a location of a transmitting entity, wherein the new medical scan was transmitted to the location-based medical scan analysis system by the transmitting entity (see previous citations. Vesper Fig. 3 and associated text teaches communication between record (e.g. Risman’s CT dataset, e.g. chest CT) producer and consumer, e.g. hospital, using node services/P2P and/or a central network. Vesper [0074] teaches the original record (Risman’s CT dataset) and the original site, e.g. radiology practice group; and a central server used to manage movement of the record. The Examiner interprets the original site as the transmitting entity. Vesper [0135] teaches a record split manager creates a unique ID to track the record (Risman’s CT dataset). The Examiner interprets tracking as determining a location of a transmitting entity.)

Regarding claim 4, Risman/Vesper/Abousy teaches the system of claim 1, wherein the operational instructions, when executed by the at least one processor, further cause the location-based medical scan analysis system to (see previous citations):
transmit model data for each of the plurality of location-based models to at least one of a plurality of local systems, wherein each of the plurality of local systems is associated with a location corresponding to the one of the plurality of location-based models associated with the model data (Risman Fig. 6 & 12 teach network output (model data) (e.g. for chest CTs). The Examiner interprets network output as model data for the training series level models (location-based models). Vesper [0103, 0114] teaches a computer used by the record producer and record consumers, e.g. a hospital. The Examiner interprets a computer used by a record consumer as a local system. Vesper [0074] and Fig. 31 and associated text teach an original site (Factility A, B, etc.) included in PHI and a record with PHI, such as a DICOM file (Risman’s chest CTs). Vesper [0174] & Fig. 31 and associated text teaches digitally couriering records with PHI (study metadata, e.g. location information); and the storage manager (of the record producer) transmits the record(s) (Risman’s chest CTs with Vesper’s location information) to the record consumer’s application viewer. See also previous citations.);
wherein each of the plurality of local systems includes at least one second processor and a second memory that stores second executable instructions that, when executed by the at least one second processor, causes a corresponding one of the plurality of local systems to (The Examiner interprets Vesper’s record consumers’ computers as local systems. The Examiner interprets the computers as having individual processors and memories.):
receive model data for one of the plurality of location-based models from the location-based medical scan analysis system (Vesper [0007] teaches the receiving DICOM device (i.e., the record consumer’s computer). Risman Fig. 6 and 12 and associated text teach network output (model data). Vesper Fig. 3 and associated text teaches a central server. Risman Fig. 2 and associated text teaches analysis server (Vesper’s central server). The Examiner interprets the analysis server as transmitting network output (model data) to POC computer (Vesper’s record consumer computer).);
receive the new medical scan via a receiver of the one of the plurality of local systems (Abousy [0101, 0023] teaches transmitting and receiving information (e.g. Risman’s chest CTs) between computer systems (Vesper’s record producer computer and a record consumer computer).);
perform the inference function that utilizes the one of the plurality of location-based models on the new medical scan to generate the inference data (Abousy [0252] and Fig. 26 and associated text teaches an inference engine (computer program). The Examiner interprets the inference program as an inference function. Risman [0050] teaches training an LSTM model and using it for inference. The Examiner interprets Risman’s LSTM model as Risman’s training series level model. Risman’s Fig. 12 and associated text teaches Inference Time (inference data) for multiple chest CTs (at least one new medical scan). The Examiner notes that the Inference Time data is necessarily generated by an inference function using a model (the training series level model).); and
transmit the inference data to the client device for display via the display device (Abousy [0101, 0023] teaches transmitting or receiving information (Risman’s Inference Time data) between computer systems (a computer and a client personal medical device); and the client personal medical device (client device) includes a display adapted to display at least one of the personal medical data or analyzed medical data (e.g., Risman’s Inference Time data).)

Regarding claim 5, Risman/Vesper/Abousy teaches the system of claim 4, wherein the one of the plurality of local systems utilizes a medical picture archive integration system (Risman Fig. 2 and associated text teaches a file server, which is commonly used as a Picture Archiving and Communication System (PACS). Vesper [0103, 0114] teaches a computer or device used by the record producer and record consumers, e.g. a hospital. Vesper [0173] teaches the PACS serves as a local storage system. The Examiner interprets a hospital (local system) utilizing a PACS.)

Regarding claim 6, Risman/Vesper/Abousy teaches the system of claim 1, 
wherein the location grouping criteria for the plurality of location-based subsets indicates geographic region criteria (see previous citations. In addition, Vesper Fig. 31 teaches a global resource address within DICOM metadata (location information) indicates a facility (Facility A, B, …, N). The Examiner interprets indicating a facility as indicating a geographic region.), and 
wherein each of the plurality of location-based subsets include medical scans originating from each of a plurality of different geographic regions (See previous citations. The Examiner interprets Vesper’s facilities as original geographic location(s) for the original file(s).)

Regarding claim 7, Risman/Vesper/Abousy teach the system of claim 1,
wherein the location grouping criteria for the plurality of location-based subsets indicates hospital criteria (see previous citations. In addition, Vesper Fig. 31 teaches a global resource address within DICOM metadata (location information) indicates a facility. Vesper [0074] teaches the original site, e.g. a hospital. The Examiner interprets Vesper’s facility as Vesper’s hospital, indicating hospital metadata for Risman’s inclusion criteria based on metadata.), and 
wherein each of the plurality of location-based subsets include medical scans originating from each of a plurality of different hospitals (see previous citations. The Examiner interprets Vesper’s facilities as original hospital locations for the original file(s).) 

Regarding claim 8, Risman/Vesper/Abousy teach the system of claim 1
wherein the location grouping criteria for the plurality of location-based subsets indicates hospital setting criteria (see previous citations. In addition, Vesper Fig. 31 teaches a global resource address within DICOM metadata (location information) indicates a facility. Vesper [0074] teaches the original site, e.g. a hospital (hospital setting). The Examiner interprets Vesper’s facility as Vesper’s hospital setting, indicating hospital metadata for Risman’s inclusion criteria based on metadata.), and 
hospital settings (see previous citations. The Examiner interprets Vesper’s facilities as original hospital settings for the original file(s).)

Regarding claim 9, Risman/Vesper/Abousy teaches the system of claim 8, wherein the plurality of different hospital settings include an in-patient setting, an out-patient setting, and an emergency care setting (see previous citations. Abousy [0275] teaches all outpatient and inpatient (e.g. hospital radiology) centers. Abousy Fig. 2 teaches urgent (emergency) care centers. The Examiner interprets Vesper’s facilities (hospital settings) including the centers (settings) of Abousy.)

Regarding claim 10, Risman/Vesper/Abousy teaches the system of claim 1, wherein the operational instructions that, when executed by the at least one processor, further cause the location-based medical scan analysis system to 
Automatically determine a plurality of location groupings that optimize accuracy of the plurality of location-based models (see previous citations. The Specification (at [0394]) recites “automatically determining features that best distinguish the training set of medical scans and grouping based on the set of automatically determined features”. Risman [0026] teaches to apply features (location groupings) extracted by convolutional neural networks (CNN), to recurrent neural networks (RNN), to provide high levels of classification performance (sensitivity, specificity, accuracy, etc.), particularly when utilized in connection with certain pre-training processes. Risman Fig. 7 and associated text teaches data conditioning and preprocessing (pre-training processes) for selecting training data. The Examiner interprets Risman’s training series level model (location-based model) as a CNN.), 
Wherein the plurality of location-based subsets are determined in accordance with the plurality of location groupings (see previous citations. The Examiner interprets training and validation subsets based on Vesper’s location. Risman [0026] teaches to apply features (location groupings) extracted by convolutional neural networks (CNN) to recurrent neural networks (RNN) to provide high levels of classification performance (accuracy), particularly when utilized in connection with pre-training processes (steps of Risman’s Fig. 7). Risman [0066], Fig. 8, and associated text teaches after the training dataset is extracted, conditioned, and preprocessed, a subset is selected for the training set and the remainder is used for the validation set (location-based subsets). The Examiner interprets selecting training and validation subsets of CTs by applying features (location groupings) to CT subsets.)

Regarding claim 11, Risman/Vesper/Abousy teaches the system of claim 10, wherein the operational instructions that, when executed by the at least one processor, further cause the location-based medical scan analysis system to 
automatically determine at least one location-based trend in the image data of the plurality of medical scans (The Specification (at [0394]) recites “determining that one or more models is too overfit, based on determining new statistically significant trends”. Risman (Abstract) teaches anomaly detection in volumetric images (CTs, i.e., a plurality of medical scans). Risman [0083] teaches a training model achieving 91% sensitivity at 91% specificity, with area under the curve (AUC) of 0.953 and a 0.233 log loss (cross-entropy loss). The Examiner notes the metrics, sensitivity and specificity, define one point on the receiver operating characteristic (ROC) curve. Risman [0071] teaches checking the current validation loss (cross-entropy loss) at every epoch and comparing the current value to the previous one; and tracking cross-entropy loss and AUC in this manner. Risman [0087] teaches reducing overfitting so that every model was trained to reduce cross-entropy loss. Risman Fig. 12 and associated text teach architectures associated with cross-entropy loss and ROC-AUC. The Examiner interprets the ROC and cross-entropy loss for the training series level model as location-based trends used to determine fit.), 
wherein at least one of the plurality of location groupings is determined based on a trend location associated with the location-based trend (The Examiner interprets features as location groupings. The Examiner interprets Vesper’s location of the original DICOM file(s) (originating location) as metadata concerning the originating location(s) (trend location). See previous citations.)

Regarding claim 12, Risman/Vesper/Abousy teaches the system of claim 1, wherein the operational instructions, when executed by the at least one processor, further cause the location-based medical scan analysis system to:
generate an updated generic model by performing a retraining step on the generic model, wherein the retraining step […] the new medical scan and the inference data (Risman [0082] teaches improvements in the (training) series level model have been obtained e.g. by increasing the number of LSTM layers (hidden layers) from 1 to 2. The Examiner interprets the new training series level model as an updated generic model. The Examiner interprets training and validating the slice level model using 2 hidden layers (Fig. 8) as retraining the slice level model (generic model). Risman’s Fig. 12 and associated text teaches Inference Time (inference data) for multiple chest CTs (at least one new medical scan).); and
generate a plurality of updated location-based models, wherein each of the plurality of updated location-based models is generated by performing a fine-tuning step on the updated generic model (see previous citations);
wherein second inference data is generated for a second new medical scan by performing an inference function that utilizes one of the plurality of updated location-based models on the second new medical scan, based on a second originating location associated with the second new medical scan (see previous citations); and
wherein the second inference data is transmitted to the client device for display via the display device (see previous citation).

Risman/Vesper/Abousy does not explicitly teach wherein the retraining step utilizes the new medical scan and the inference data.
However, It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Inference Time data and a 

Regarding claim 13, Risman/Vesper/Abousy teach the system of claim 12, wherein the retraining step further utilizes model parameters of at least one of the plurality of location-based models (Risman Fig. 8 teaches a training step (S830). Risman [0082] teaches improvements in the series level model have been obtained by increasing the batch size from 1 to 8, dropping the learning rate from 0.001 to 0.00005, increasing the number of LSTM layers from 1 to 2, adding a layer of dropout with a dropout probability of 0.4 between these layers, using an Adam optimizer with Nesterov momentum (rather than traditional stochastic gradient descent), and increasing the number of hidden nodes in each LSTM layer from 256 to 1024. The Examiner interprets utilizing at least one of batch size, learning rate, LSTM layers, an optimizer or a stochastic gradient descent, and/or the number of hidden nodes as utilizing model parameters of the (new) training series level model (location-based model, updated or not). See also previous citations.)

Regarding claim 14, Risman/Vesper/Abousy teach the system of claim 12, wherein generating the plurality of updated location-based models includes 
changing the location grouping criteria for at least one of the plurality of location-based subsets (see previous citations. The Examiner interprets Risman’s inclusion criteria (Vesper’s location metadata) as location grouping criteria. The Examiner interprets the selected training set and the validation set as location-based subsets. Risman [0053] teaches the server checks selected metadata (Vesper’s location) fields to determine whether the series meets the criteria for inclusion in the training set. Vesper Fig. 31 and associated text teach global resource addresses (consisting of Facility ID, Study UID, and Image UID) are metadata. Vesper [0004] teaches the Study ID (and Facility ID) are stored in the textual DICOM header. Vesper [0011] teaches modifying data, perhaps textual data in the DICOM header that was incorrectly entered by a technician. The Examiner interprets modifying (changing) Vesper’s Facility ID, which changes Risman’s inclusion criteria.)

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of a method, which is technically corresponding to claim 2. Since claim 16 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 17 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Regarding claim 18, the subject matter of claim 18 is essentially defined in terms of a method, which is technically corresponding to claim 7. Since claim 18 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Regarding claim 19, the subject matter of claim 19 is essentially defined in terms of a method, which is technically corresponding to claim 8. Since claim 19 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Regarding claim 20, the subject matter of claim 20 is essentially defined in terms of a method, which is technically corresponding to claim 12. Since claim 20 is .

Response to Arguments
Drawings
Regarding the drawing objection(s), the Applicant has submitted replacement drawings and/or has amended the Specification which has alleviated the Drawing issues. The Drawings are accepted.

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-20, the Applicant has amended the claims to overcome some of the previous indefiniteness rejections; however, several issues remain. The rejection related to the relative term “compares favorably” has been withdrawn upon amendment of the related claims. The rejection of claim 11 has been withdrawn upon further analysis. 
No arguments have been presented for claim 2 regarding the recited “is generated” and the “perform… to generate” and the “transmit” steps. The Examiner’s intent has been clarified.
No arguments have been presented for claims 12 and 20 regarding second recitations of “a fine-tuning step” and “an inference step”. Claims 12 and 20 each recite a second recitation of the “a fine-tuning step” and the “an inference function” of claim 1 or claim 15.


Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
“The Applicant… submits that claim 1 does not recite ‘managing personal behavior or relationships or interactions between people’” (Remarks, pg. 12).
“claim 1 does not recite managing personal behavior or relationships or interactions between people. Claim 1 does not recite claim elements managing personal behavior, and further does not recite relationships or interactions between people. In fact, claim 1 does recite any steps or rules that must be followed by a human. Instead, claim 1 recites functionality performed by a location-based medical scan analysis system based on execution of operational instructions, stored in memory of the location-based medical scan analysis system, by the at least one processor of the location-based medical scan analysis system” (Remarks, pg. 13).
Regarding (a) and (b), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. The claims amount to a series of rules or instructions that a person would follow to receive, transmit, and analyze medical scans. The Examiner notes that multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial).
“Furthermore… the October 2019 update indicates that "certain activity between a person and a computer may fall within the "certain methods of organizing human activity" grouping," and that this determination "should be based on whether the activity itself falls within one of the subgroupings." The Applicant reiterates that the claims do not recite any activities involving… managing personal behavior and relationships or interactions between people.” (Remarks, pg. 13-14). 
Regarding (c), the Examiner respectfully disagrees. See Regarding (a) and (b). The Examiner submits that, e.g., the above-recited “execution of operational instructions” is a form of human interaction with a computer, which falls under certain methods of organizing human activity. Given the broadest reasonable interpretation, the claims recite Certain Methods of Organizing Human Activity (managing personal behavior and/or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer) (see 2019 PEG, pg. 5). Accordingly, the claims recite the judicial exception.
“the Applicant submits that these elements go beyond certain methods of organizing human activity and must be treated as additional elements in applying Prong Two” (Remarks, pg. 15).
Regarding (d), the Examiner respectfully disagrees. The Examiner submits that the argued limitations have not been identified as additional elements. Only additional elements can provide significantly more. Further, the Applicant has not stated why these features provide significantly more.
“The claim 1 recitation of generating a generic model by performing a training step on image data of the plurality of medical scans is therefore an additional element that must be considered in applying Prong Two” (Remarks, pg. 15).
Regarding (e), the Examiner respectfully disagrees. The Examiner submits that, given broadest reasonable interpretation, the argued claim limitation and/or feature is part of the abstract idea. The Examiner suggests that the Applicant recite training and utilizing a machine learning model to potentially overcome the subject matter eligibility rejection.
The claim l recitation of generating a plurality of location-based subsets of the plurality of medical scans, where each of the plurality of location-based subsets is generated by including ones of the plurality of medical scans with originating locations that meet location grouping criteria for the each of the plurality of location-based subsets, is therefore an additional element that must be considered in applying Prong Two” (Remarks, pg. 16).
Regarding (f), the Examiner respectfully disagrees. See Regarding (e).
“The claim 1 recitation of generating a plurality of location-based models, where each of the plurality of location-based models is generated by performing a fine-tuning step on the generic model, utilizing a corresponding one of the plurality of location-based subsets, is therefore an additional element that must be considered in applying Prong Two” (Remarks, pg. 16).
Regarding (g), the Examiner respectfully disagrees. See Regarding (e). The Examiner submits that the location-based models were considered additional elements that did not provide either practical application or significantly more. Under practical application, the location-based models are merely generally linking the abstract idea to computer-
“The claim 1 recitation of inference data generated for a new medical scan by performing an inference function that utilizes one of the plurality of location-based models on the new medical scan based on an originating location associated with the new medical scan is therefore an additional element that must be considered in applying Prong Two” (Remarks, pg. 16).
Regarding (h), the Examiner respectfully disagrees. See Regarding (e). The Examiner submits that the inference function was considered an additional element that did not provide either practical application or significantly more. Under practical application, the inference function is merely generally linking the abstract idea to computer-based analyses (which may or may not involve machine learning). Also, inference functions are considered to be well-understood, routine, and conventional statistical algorithms. The Examiner strongly suggests reciting a term of art for machine learning to narrow the broadest reasonable interpretation of the recited inference function.
“This provides an improvement to the technology of medical imaging as set forth in the following excerpt from specification:…” (Remarks, pg. 17).
Regarding (i), the Examiner respectfully disagrees. The Examiner respectfully submits that the claims, as drafted, do not provide a physical improvement to the technological environment to which they are confined (i.e., a well-known, general-purpose computer).  See Alice Corp. The Examiner notes that an improved abstract idea is still an abstract idea. It does not matter whether the Specification sets forth or explicitly sets forth an the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. MPEP 2106.04(d)(1).

Regarding the rejection of Claims 2-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
(a) “Firstly, the Applicant submits that generating a generic model, and generating a plurality of models by performing a fine-tuning step upon this generic model, are two distinct steps performed by the location-based medical scan analysis system of claim 1, resulting in both a generic model and also plurality of other models… Risman fails to generate both a generic model and also a plurality of other models” (Remarks, pg. 20-21).
Regarding (a), the Examiner respectfully disagrees. Given broadest reasonable interpretation, Risman in view of Vesper and Abousy renders obvious the noted features of the claim. The Examiner has clarified the basis of rejection herein. The Examiner maintains the interpretation of the trained slice level model (the model pre-step 840) as a generic model. After training and validating the slice level model at step 830, training of the series level model is initiated (step 840). A slice-level model is loaded (step 850). A series level model is specified (step 860). A series level model is trained (step 870). The Examiner interprets the trained series level model (the model post-step 870) as a […]-based model. Depending on which slice-level model is specified (in step 820), a different trained & validated slice level model is generated by the start of step 840. Depending on which slice-level model is loaded and on which series level model is specified, a different trained series level model is generated. The Examiner notes that steps 830 and 870 are each interpreted as fine-tuning steps. The Examiner suggests reciting the steps of model generation, the fine-tuning step, and/or the inference function a different way or more narrowly if the intended BRI for the claims is not as the one described above. The Examiner also notes a machine learning model is not required to meet the broadest reasonable interpretation of the claims.
(b) “Secondly, the Applicant submits that claim 1 requires performing a fine-tuning step upon the generic model.” (Remarks, pg. 21).
Regarding (b), the Examiner respectfully submits that given broadest reasonable interpretation, Risman in view of Vesper and Abousy teaches these steps and these model types. See Regarding (a) and the basis of rejection.
 “Claim 1 requires generating the one model using a plurality of medical scans, and generating another model by utilizing a subsets of this plurality of medical scans. Risman merely discloses selecting a subset first, and then using this single subset to train a slice level model and series level model, and fails to disclose training a model using a subset of medical scans from the subset selected in step S810” (Remarks, pg. ).
Regarding (c), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. Given broadest reasonable interpretation, Risman in view of Vesper and Abousy teaches these steps and these model types. See Regarding (a) and the basis of rejection. See Regarding (a). The Examiner notes that for at least the reason that the subset of medical scans are specified/selected at step 810, the steps following step 810 are based on the subset of medical scans specified/selected at step 810. Further, at least a slice-level model based on a training subset is loaded at step 850 for specifying the series level model to train. The Examiner interprets the loaded slice level model as the one that was just trained using the training subset selected at step 810. The Examiner strongly suggests amending to narrowly define the steps and the features (e.g., the fine-tuning step, the inference function, the use of a machine learning model).
(d) “Risman discloses training one series level model in step S840 from one subset of medical scans, looked to with regards to both the generic model and the plurality of other models. Risman fails to disclose generating a plurality of other models, and further fails to disclose each of a plurality of other models by utilizing a corresponding one of a plurality of subsets of the plurality of medical scans” (Remarks, pg. 22).
Regarding (d), the Examiner respectfully disagrees and submits the basis of rejection. See also Regarding (a) and Regarding (c).
(e) “Risman fails to disclose generating a plurality of subsets that are location-based, fails to disclose the originating locations, and fails to disclose the location grouping criteria.”
Regarding (e), the Examiner respectfully submits, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(f) “The Applicant submits that merely these storage locations of copies of an original DICOM file that are tracked by the PHI directory fail to disclose the originating locations … as recited in claim 1” (Remarks, pg. 22-23).
Regarding (f), the Examiner respectfully disagrees. Given broadest reasonable interpretation, Vesper teaches the noted feature. The cited Vesper [0262] teaches a study metadata database 3102 includes data fields for storing electronic address (location data) of the source (original) node on which the record is stored. The Examiner of course interprets the electronic address of the record at the source node (the original site) as stored in the study metadata database. See also [0074] for background information on the original record and original site.

Regarding the rejection of Claims 2-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626